DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 10-8-2021 non-final rejection filed 12-22-2021.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 10-5-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.	Acknowledgment is made of the amendment(s) to claim 1, 4-5, 14, 18, 20, 21, 23, 24, 26-28, 53-55, 57-58, 66, 70, 72,73, 75-77, 79 , 80, 81, 83, 84, 87,88, 91-92, 95, 100-105 and  107-111.

Allowable Subject Matter



4.	Claims 1-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
	The cited pertinent art does not anticipate nor render obvious a directional differential pressure sensor comprising a baseplate whenever secured to a barrier such that the baseplate is not rotatable relative to the barrier, the angle of a second conduit portion relative to a horizontal plane is not adjustable, and at least one movable element disposed within the second conduit portion and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between first and second spaces being greater than a threshold differential pressure.

5.	Claims 53-111 are allowed.

	The following is an examiner’s statement of reasons for allowance: The cited pertinent art does not anticipate nor render obvious a directional differential pressure sensor comprising whenever a  first conduit portion is secured to a barrier such that the first conduit portion is not rotatable relative to the barrier, the angle of a second conduit portion relative to a horizontal plane is not adjustable and at least one movable element disposed within the second conduit portion and movable from a first, vertically lower region of the second conduit portion to a second, vertically higher region of the second conduit portion in response to the directional differential pressure between first and second spaces being greater than a threshold differential pressure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856